Title: To James Madison from Elias Boudinot Caldwell, 11 April 1808
From: Caldwell, Elias Boudinot
To: Madison, James



Sir,
Washington April 11th. 1808.

Mr. Alfred Balch being desirous of going to Europe with the public dispatches about to be sent thither, has desired a letter from me.  From an acquaintance of many years, I have great pleasure in stating, that I have no doubt he will execute any business confided to him with zeal, fidelity & attention.  Mr. Balch is just entering into life, & conceives that a trip to Europe, would be of service to him.  From the improvement he has made of the advantages, hitherto in his power, I have no doubt he would make the best use of this, & would prove himself worthy of the patronage of the government.  I am with sentiments of the highest respect your most obedt. Set.

Elias B. Caldwell

